August 5, 2011 Securities and Exchange Commission Division of Corporation Finance Mail Stop 3720 treet, N.E. Washington, D.C.20549 Attention:Mr. Larry Spirgel, Assistant Director Re:Sun Healthcare Group, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 3, 2011 File No. 001-12040 Ladies and Gentlemen: I am writing to confirm my conversation of today with Kathryn Jacobson, Senior Staff Accountant, in which I requested additional time to respond to the additional comments set forth in the staff’s letter of July 26, 2011.Ms. Jacobsen and I agreed that Sun Healthcare Group, Inc. would so respond by Friday, August 19, 2011. Please feel free to call me at 949-255-7136 if you have any questions regarding this letter. Sincerely, SUN HEALTHCARE GROUP, INC. /s/ L. Bryan Shaul By: L. Bryan Shaul Executive Vice President and Chief Financial Officer cc: Ms. Kathryn Jacobson Mr. Dean Suehiro Andor D. Terner, Esq., O’Melveny & Myers LLP Alexander Marr PricewaterhouseCoopers LLP 1
